DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (10,671,068) in view of Benedek et al (10,163,256).

Regarding claims 1, 18 and 19 Xu discloses,
 	A first imaging modality (block 410, image sensor); a second imaging modality (block 420, lidar sensor); a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
 	Generating a virtual plane (note col. 9 lines 45-50, examiner interprets environment of object of multimodal as generated virtual plane)  disposed at a first distance from the first imaging modality (note fig. 4 block 410 and col. 8 lines 48, image sensor as first modality)  and a second distance from the second imaging modality (note fig. 4, block 420 and col. 9 lines 1-6, second modality lidar sensor, evaluating distance measures); 
 	recording a video frame via the first imaging modality, the video frame comprising the virtual plane (note col. 8 lines 48-51, image assembled to image frame, examiner interprets as recording video frame);
 	 Detecting, at the first imaging modality, one or more objects in the video frame when the one or more objects enters the virtual plane (note col. 8 lines 55-56, detect object from images sensor 410, first modality);
  	Detecting, at the second imaging modality, one or more three-dimensional shapes when the one or more three-dimensional shapes enters the virtual plane (note col. 10 lines 10-15, lidar features extraction detect 3D shapes of objects); 
 	For each of the one or more objects, determining a corresponding shape of the one or more three-dimensional shapes (note col. 10 lines 13-14, cites different 3D shapes determined when detecting, spheres, cylinder, cones and cubes);  Xu discloses the features above and tracking objects in their image processing.  Xu does not clearly disclose assigning an identifier to each of the one or more objects; assigning each identifier to the respective corresponding shape of the one or more three-dimensional shapes; and  after assigning each identifier, recording a plurality of positional data for each of the one or more three-dimensional shapes.  Benedek discloses assigning an identifier to each of the one or more objects (note col. 11 lines 19-30 short term and long-term assignment);
 	Assigning each identifier to the respective corresponding shape of the one or more three-dimensional shapes (note col. 14 lines 51-54, n numbers of detected interpreted as identifiers, col. 111 lines 19-30, tracking object shape citing short- and long-term assignment); and
 	After assigning each identifier, recording a plurality of positional data for each of the one or more three-dimensional shapes (note col. 11 lines 35-40, characteristic features stored).   Xu and Benedek are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to include assigning identifiers and recording positional data in the system of Xu as evidenced by Benedek.  The suggestion/motivation for doing so provides an improved way of object shapes are tracked in a scene (note col. 2 lines 54-60).  It would have been obvious to combine Benedek with Xu to obtain the invention as specified by claim 1, 18 and 19.

Regarding claim 2 Xu discloses,
 	Wherein the first imaging modality comprises a digital camera (note block 410 and col. 8 lines 4-50, image sensor capture images, in frames or still examiner interprets as digital camera).

Regarding claim 3 Xu discloses,
 	Wherein the second imaging modality comprises LiDAR (note block 420 and col. 8 lines 67- col. 9 lines 1, Lidar sensor).

Regarding claim 4 Xu discloses,
 	Wherein first distance is greater than the second distance (note col. 10 lines 1-5, lines cites distance).

Regarding claim 5 Xu discloses,
 	Wherein first distance is less than the second distance (note col. 10 lines 1-5, lines cites distance).

Regarding claim 6 Xu discloses,
 	Wherein first and second distances are the same (note col. 10 lines 1-5, lines cites distance).

Regarding claims 7 Xu discloses,
 	Wherein at least one of the first distance and the second distance is adjustable (note col. 10 lines 1-5, lines cite distance).

Regarding claim 8 Xu discloses,
 	Wherein at least one of the first distance and the second distance is fixed (note col. 10 lines 1-5, lines cites distance).

Regarding claim 9 Xu discloses,
 	 	Wherein the virtual plane is a two-dimensional plane (note col. 10 lines 9-11, feature extraction of 2D shape, examiner interprets as corresponding data in 2D plane).

Regarding claim 10 Xu discloses,
 	Wherein the virtual plane is a three-dimensional surface (note col. 10 lines 13-19, feature extraction of 3D shape, examiner interprets as corresponding data in 3D plane).

Regarding claim 11 Xu discloses,
 	Wherein virtual plane is substantially perpendicular to the ground (note col. 2 lines 62- col. 3 lines 5, environment perpendicular to plurality sensor devices).

Regarding claim 15 Xu discloses,
 	Calibrating the first imaging modality and the second imaging modality based on the first distance and the second distance (note col. 3 lines 2-7, distance measures different sensor devices).

Regarding claim 16 Xu discloses,
 	Wherein the one or more objects are detected using a facial recognition algorithm (note col. 5 lines 17-19, decision, object is pedestrian, can deduce facial recognition employed).

Regarding claim 17 Xu discloses,
 	Wherein the detecting one or more objects and detecting one or more three-dimensional shapes is performed substantially simultaneously (note col. 10 lines 13-19, feature extraction, detected 3D shape is performed).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Benedek as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 12-14, Xu and Benedek discloses limitations of claim 1, assigning identifiers to each three-dimensional shape.  Xu and Benedek does not clearly disclose each identifier comprises a name, anonymized or a serial number. However, the limitation assigning identifier comprising a name, anonymized or a serial number is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”.  The limitation assigning identifiers comprising a name, anonymized or a serial number is use for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use assigning identifiers comprising a name, anonymized or serial number in Xu and Benedek such that tracking of object would be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 5, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664